Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2021 & 08/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (U.S. 2006/0263685 A1) in view of Back (U.S. 2010/0112420 A1).

Regarding claim 1, Kwon discloses an apparatus for analyzing for a battery case as seen in Figs. 1-2 comprising: 
a first plate 140 which is adhered to an outer surface of a first sheet 150, the first sheet forming one side of the battery case 200 (see pars. 0036-0038);
a gas injection tube 120 which is inserted into the battery case 200 while penetrating through the first plate 140 and extends along an inner surface of the first sheet 140 (see pars. 0039); and
wherein the first plate 140 may be provided with a penetrating hole 111 through which the gas injection tube penetrates (see par. 0039, wherein a through-hole 111 may be formed in the cap plate 110, e.g., at the center thereof, for accommodating the electrode terminal 130. A gasket 120 having, e.g., a tubular shape, may be installed around the outer circumference of the electrode terminal 130 to insulate between the electrode terminal 130 and the cap plate 110).
Kwon is not understood to explicitly disclose that a pressure gauge which is connected to the gas injection tube to measure a pressure of the gas injection tube, and the penetrating hole may be filled with a curing agent while the gas injection tube being penetrated.  In related art, US 2010/0112420 to Back discloses that a pressure gauge 420 which is connected to the gas injection tube 430 to measure a pressure of the gas injection tube (see pars. 0021-0024), and the penetrating hole 352 may be filled with a curing agent 416 while the gas injection tube being penetrated (see par. 0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the penetrating hole and pressure unit taught by Kwon to include a pressure gauge and bonding or curing as taught by Back as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification so that the outer surface of the battery case  around the insertion hole a is adhered to the inner surface of the penetrating hole thereby achieving first sealing and preventing pressure leak (see Back’s pars. 0026-0029).

    PNG
    media_image1.png
    653
    410
    media_image1.png
    Greyscale

As to claim 2, Kwon discloses wherein the surface of the first plate facing the battery case 200 is provided with an insertion groove into which the gas injection tube is inserted (see par. 0041).

As to claim 3, Kwon discloses wherein the insertion groove is formed extending from the penetrating hole 113 to end portions of the first plate 140 (see pars. 0041-0042).

As to claim 4, Kwon discloses wherein the insertion groove is provided in plural 117, 165, 163, 141, 151 and each insertion groove extends in different directions (see pars. 0041 & 0057) .

As to claim 5, Kwon discloses wherein the width of the insertion groove 141 & 151 is larger than the outer diameter of the gas injection tube (see Fig. 1, wherein groves 141, 151 is larger than tube 120).

As to claim 6, Kwon discloses further comprising a cover plate 110 for covering the penetrating hole on the surface opposite to the surface of the first plate 140 facing the battery case 200 (see pars. 0041-0042) wherein the gas injection tube 120 is inserted into the battery case while penetrating through the injection hole provided in the cover plate 110 and the outer peripheral surface of the gas injection tube is adhered to the inner peripheral surface of the injection hole to be sealed (see par. 0040, wherein the through-hole 11 of the cap plate 110, for accommodating the electrode terminal 130. As a safety mechanism for preventing rotation of the insulation plate 140, the insulation plate 140 may be extended beyond the electrolyte injection through-hole 113, and a through-hole 143 may be formed in the extended insulation plate 140 at a position corresponding to the electrolyte injection through-hole 113. In this case, the plug 115 for sealing the electrolyte injection through-hole 113 may have a pin shape and may be of sufficient length to extend through the through-hole 143, thereby fixing the orientation of the insulation plate 140 with respect to the cap plate 110).

As to claim 7, Kwon discloses wherein a secure member 113-115 is inserted between the first plate 140 and the cover plate 110, the secure member is provided in the form of a closed loop, and the inlet of the penetrating hole is located inside the closed loop (see par. 0038-0039).
Kwon fails to disclose the secure member is an adhesion member/material. In related art, US 2010/0112420 to Back discloses a sealing member 416 which can be use as an adhesion material (see par. 0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the penetrating hole and pressure unit taught by Kwon to include a pressure gauge and bonding or curing as taught by Back as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification so that the outer surface of the battery case  around the insertion hole a is adhered to the inner surface of the penetrating hole thereby achieving first sealing and preventing pressure leak (see Back’s pars. 0026-0029).

As to claim 8, Kwon discloses further comprising: a second plate 150 which is in close contact with a second sheet 200a via electrode 215, the second sheet forming the other side of the battery case 200 (see pars. 0043 & 0056); and a fixing unit for fixing the first plate and the second plate to each other while the battery case being pressed with the first plate and the second plate 150 (see pars. 0056 & 0059).

As to claim 9, Kwon discloses wherein materials of the first plate and the second plate comprises at least one of SUS, bakelite and Si (see pars. 0040, 0041 & 0044).

As to claim 10, Kwon is not understood to explicitly disclose that the pressure gauge is connected to the position of the gas injection tube not inserted into the battery case.  In related art, US 2010/0112420 to Back discloses that a pressure gauge 420 which is connected to the gas injection tube 430 to measure a pressure of the gas injection tube (see pars. 0021-0024), and the penetrating hole 352 may be filled with a curing agent 416 while the gas injection tube being penetrated (see par. 0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the penetrating hole and pressure unit taught by Kwon to include a pressure gauge and bonding or curing as taught by Back as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification so that the outer surface of the battery case  around the insertion hole a is adhered to the inner surface of the penetrating hole thereby achieving first sealing and preventing pressure leak (see Back’s pars. 0026-0029).
As to claim 11, Kwon discloses wherein a plurality of exhaust holes 117 are provided on the lateral surface of the portion of the gas injection tube 120 inserted into the battery case 200 (see pars. 0040, 0042 & 0057).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		May 17, 2022.
/Patrick Assouad/           Supervisory Patent Examiner, Art Unit 2858